KLEIN, Judge.
Section 316.193(6)(d), Florida Statutes (1995), part of our DUI statute, requires the court to order impoundment or immobilization of the vehicle being driven by the person who is convicted, unless the court finds that the family of the owner has no other public or private means of transportation. Although the defendant did not argue that this provision is unconstitutional, the trial court concluded that it was, without citing any authority, and refused to apply it. Several months earlier the Florida Supreme Court had held that this provision was not unconstitutionally vague. State v. Muller, 693 So.2d 976 (Fla.1997). Before that, this court had held that the statute does not deny due process or violate equal protection. State v. Ginn, 660 So.2d 1118 (Fla. 4th DCA 1995). Reversed.
WARNER and TAYLOR, JJ., concur.